Citation Nr: 1232809	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-16 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to April 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a rating decision dated in June 2008, the RO granted service connection for bilateral hearing loss with a noncompensable disability rating.  In his notice of disagreement, the Veteran asserted that he was fitted for hearing aids in September 2008 and thus his hearing is worse than a noncompensable rating.  

In March 2010 the Veteran was accorded a compensation and pension (C&P) audiology examination.  During the examination the Veteran reported a decreased in hearing sensitivity since the previous May 2008 evaluation.  During the examination, the examiner indicated that due to poor inter-test consistency during pure-tone testing, pure-tone thresholds could not be obtained at the time.  Speech receptions thresholds were provided, which the examiner indicated were consistent with poor inter-test consistency.  

As reliable test results were obtained upon VA examination in May 2008 and there is no explanation for the poor inter-test consistency, another examination is warranted.  The Board reminds the Veteran that the duty to assist is not a one-way street, and that he has a duty to cooperate, to include reporting for, and facilitating, examinations.  38 C.F.R. §§ 3.326 , 3.327, 3.655; see also Wood v. Derwinski, 1 Vet. App. 190 (1991). 

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from May 9, 2011.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Obtain all relevant VA medical records pertaining to the Veteran dating from May 9, 2011.  

2.  After additional medical records have been obtained, the RO should schedule the Veteran for a VA audiological examination to determine the nature and current level of severity of his service-connected bilateral hearing loss.  The examiner should discuss how the Veteran's hearing loss affects occupational functioning and daily activities.  

If there is again poor inter-test consistency such that pure tone thresholds cannot be obtained, the examiner should provide a complete explanation for such inability to obtain pure tone thresholds (e.g., whether such inability results from a medical problem, lack of cooperation, etc.).  

The claims file must be made available to the examiner.  A complete rationale for all opinions expressed must be provided.

3.  Ensure that the information provided by the examiner satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


